Citation Nr: 0937850	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected allergic dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which appears to have adjudicated 
the issue on appeal as a brokered claim.  

The record reflects that the Veteran requested to have his 
appeal withdrawn with respect to the issue of entitlement to 
an increased evaluation for hypertension in a January 2007 
written statement.  Thus, as that issue has been withdrawn, 
it is outside the scope of this appeal.  38 C.F.R. § 20.204 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded for further development before the Board may 
evaluate the Veteran's claim on the merits.  

In the present case, the Veteran seeks a higher disability 
rating for his service-connected allergic dermatitis 
disability, which is currently assigned a 10 percent rating 
under Diagnostic Code 7806 (dermatitis or eczema).  
Diagnostic Code 7806 prescribes a 30 percent rating for 
dermatitis manifested by 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  A 50 percent 
rating is prescribed for dermatitis more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.    

While the record reflects that the Veteran underwent a VA 
skin examination in March 2004 in connection with the current 
appeal, the Board finds that the examination report is 
inadequate.  In this regard, the Board notes that the March 
2004 skin examiner commented that 12 percent of the Veteran's 
body mass was affected by the Veteran's skin disability, 
which was on both hands and feet at the time of the 
examination, but did not specify the percentage of the 
exposed areas affected.  It is also unclear whether the 
Veteran's current medications, as listed by the examiner, 
constitute systemic therapy such as corticosteroids or other 
immunosuppressive drugs and, if so, whether the total 
duration required for such therapy has been six weeks or more 
during an applicable 12-month period.  Id.  Thus, all signs 
and symptoms necessary for rating the Veteran's skin 
disability under the current rating criteria were been 
reported.  

Furthermore, the Veteran's representative appears to suggest 
in the September 2009 Appellant's Brief that the March 2004 
VA examination report does not accurately reflect the current 
severity of the Veteran's skin disability because the 
disability has gotten worse since that examination.  The 
Board notes that an appeal of an existing disability rating 
based on established entitlement to compensation requires 
consideration of the present level of disability and 
contemplates staged ratings when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the inadequacy of the March 2004 VA skin 
examination report and the representative's September 2009 
statement suggesting an increase in severity of 
symptomatology associated with the Veteran's service-
connected skin disability since the March 2004 VA skin 
examination, the Board finds that another VA examination to 
assess the current nature and extent of symptomatology 
associated with the Veteran's service-connected skin 
disability is warranted in this case.  38 U.S.C.A. § 5103A 
(West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another skin 
examination to assess the severity of his 
service-connected skin disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.

All signs and symptoms necessary for 
rating the Veteran's skin disability under 
the current rating criteria should be 
reported in detail.  The examiner should 
comment on the percentage of the entire 
body affected and the percentage of 
exposed areas affected.  The examiner 
should also comment as to whether the 
Veteran has been prescribed systemic 
medication to treat his skin disability 
and, if so, the examiner should note the 
length of time that such medication has 
been used during any 12 month period since 
approximately May 2003. 

2.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


